JORDAN, Justice,
dissenting.
I respectfully dissent.
As the majority opinion points out, under TEX.FAM.CODE ANN. sec. 54.02(f) (Vernon 1975), there are six elements the court must consider in deciding whether it should waive its jurisdiction and transfer the juvenile for adult criminal proceedings. The findings of the trial court are set out in the majority opinion and there is, in my opinion, more than sufficient evidence to support all but possibly one of the court’s findings. The trial court is bound to consider all six factors set forth in sec. 54.02(f) but need not find that each is established by the evidence. A finding of several of these elements, if supported by the evidence, is sufficient. L.M. v. State, 618 *257S.W.2d 808, 813 (Tex.Civ.App. — Houston [1st Dist.] 1981, no writ); In re Q.D., 600 S.W.2d 392, 395 (Tex.Civ.App. — Fort Worth 1980, no writ).
In order to transfer the case, the trial court must conclude that the seriousness of the offense or the background of the child and the welfare of the community requires criminal proceedings. J.D.P. v. State, 609 S.W.2d 868, 870 (Tex.Civ.App. — Texarkana 1980, no writ); Matter of J.R.C., 551 S.W.2d 748, 753 (Tex.Civ.App. — Texarkana 1977, writ ref’d n.r.e.); TEX.FAM.CODE ANN. sec. 54.02(a)(3) (Vernon 1975).
The evidence clearly supports the trial court’s findings and decision to transfer the juvenile. This evidence shows, among other things, that appellant and several other youths, entered a home by kicking in and demolishing a window. They then went on a real rampage, knocking over lamps and other items, and tearing cushions out of a sofa. Appellant personally smashed a watermelon all over the floor and carpet, and then threw it on a couch. Appellant and his accomplices then departed with jewelry, coins, liquor and other small, personal items. I have not attempted to recite nearly all of the evidence in this record which, in my opinion, amply supports the action of the trial judge, but it is there.
The majority says that appellant committed a crime of a “juvenile nature with no aggression or harm directed to the person of any individual....” That opinion and appellant’s brief more or less compare the offense committed here with a typical boyish, juvenile school prank. I do not see this crime in that light at all. To me, the evidence establishes a planned house burglary accompanied by violence and destruction.
While it is possible, of course, for different courts or forums to reach different results on the same set of facts, it is not for this court to substitute its judgment and opinion for that of the trial judge. That has long been the rule followed by appellate courts, as it should be. Matter of G.B.B., 572 S.W.2d 751, 756 (Tex.Civ.App. —El Paso 1978, writ ref’d n.r.e.). This is what we are doing when we reverse the trial judge’s decision here.
I believe that the trial judge’s decision was not an abuse of discretion under the evidence in this record by any stretch of the imagination. I would affirm.
Joined by FENDER, C.J., and HOPKINS, J.